OPINION — AG — THE PURCHASE OF THE PROPERTY FOR A SCHOOL SITE, OR OPTIONS FOR THE PURCHASE THEREOF, BY SAID BOARD OF EDUCATION FROM A BUSINESS PARTNER OF A BROTHER IN LAW OF A MEMBER OF THE BOARD OF EDUCATION CAN LEGALLY BE EFFECTED, IT APPEARING THAT THE MEMBER OF THE BOARD OF EDUCATION OR ANY MEMBER OF HIS HOUSEHOLD WOULD NOT HAVE ANY FINANCIAL INTEREST IN SUCH PURCHASE. (CONFLICT OF INTEREST) CITE: OPINION NO. MARCH 4, 1953 — EXAMINER 
INSPECTOR, 70 O.S.H. 4-29, 70 O.S.H. 4-22, 70 O.S.H. 4-28 (J. H. JOHNSON)